Citation Nr: 0735977	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for disabilities 
associated with asbestos exposure.

2.  Entitlement to service connection for decreased visual 
acuity.

3.  Entitlement to service connection for a disease of the 
uterus, claimed as endometrial biopsy.

4.  Entitlement to service connection for a disability 
claimed as Gulf War exposure, to include as due to 
undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disease of the hands and feet, to include a skin disease 
manifested by blisters.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1992, and from January 1995 to June 2000.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In June 2007, the veteran testified at 
a central office Board hearing before the undersigned.  

The Board notes that some significant clarification and 
recharacterization of the issues on appeal was accomplished 
during the June 2007 hearing.  The veteran originally claimed 
entitlement to service connection for "decreased visual 
acuity" in her December 2003 application for VA compensation 
benefits.  No subsequent correspondence from the veteran, 
including the January 2005 notice of disagreement and the 
July 2005 substantive appeal submission, presents specific 
contentions or details regarding visual acuity or any 
disability of the eyes.  The RO understood the veteran's 
claim as one for decreased visual acuity associated with the 
need to wear corrective lenses, and adjudicated the claim on 
that basis.  However, at the veteran's June 2007 hearing, the 
veteran and her representative described an essentially 
distinct eye disability, involving "bumps on the eyelid."  
The Board observes that the veteran's post-service VA 
treatment records document medical evaluation and treatment 
for these symptoms.  The symptoms have been diagnosed, 
including in May 2003 and September 2003, as blepharitis; 
there has been no indication in the medical records that this 
diagnosis or the veteran's eyelid symptoms are related to her 
decreased visual acuity in any way.  Indeed, the May 2003 
medical report explicitly indicates that the veteran 
experienced "no blurred vision" associated with her eyelid 
symptoms.

To the extent that the veteran is advancing a claim of 
entitlement to service connection for blepharitis, the Board 
notes that the RO has not yet considered this claim and it 
does not appear to be properly before the Board for appellate 
review; the claim of entitlement to service connection for 
blepharitis is referred to the RO for appropriate 
consideration and action.  The veteran's claim of entitlement 
to service connection for decreased visual acuity remains on 
appeal, and is addressed on the merits in the decision below.

Additionally, the Board observes that the RO has adjudicated 
the veteran's claim of entitlement to service connection for 
"endometrial biopsy."  As an endometrial biopsy is a 
diagnostic procedure and not a disease or disability, and as 
the veteran's June 2007 hearing presentation helped to 
clarify that the claim features a disease of the uterus that 
was evaluated with an endometrial biopsy, the Board has 
recharacterized the issue on appeal as "entitlement to 
service connection for a disease of the uterus, claimed as 
endometrial biopsy."

Moreover, during the June 2007 hearing the veteran's 
representative expressly clarified that the claims of 
entitlement to service connection involving dermatitis of the 
hands and feet and blisters of the feet are all advanced 
together as related to the same skin disease pathology.  The 
Board has recharacterized these claims accordingly as a claim 
to reopen a previously denied claim of service connection for 
skin disease of the hands and feet, to include skin disease 
manifested by blisters.  

Finally, during the June 2007 hearing, the veteran expressed 
a desire to reopen a claim for entitlement to service 
connection for tinnitus.  The RO has not yet addressed this 
claim.  The matter of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for tinnitus is referred to the RO for appropriate 
action.  

The issues of service connection for a disease of the uterus, 
claimed as endometrial biopsy, and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a skin disease of the hands and 
feet, to include a skin disease manifested by blisters, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  In June 2007, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew her appeal with 
respect to the issues of entitlement to service connection 
for disabilities associated with asbestos exposure and a 
disability claimed as Gulf War exposure, to include as due to 
undiagnosed illness, and the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability.

2.  The veteran's decreased visual acuity is due to 
refractive error.

3.  There is no competent medical evidence of another 
disability causing the veteran's defective vision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met with respect to the issues of 
entitlement to service connection for disabilities associated 
with asbestos exposure and a disability claimed as Gulf War 
exposure, to include as due to undiagnosed illness, and the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2007).

2.  Service connection for decreased visual acuity is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R.  §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the claims 
addressed in this decision.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Given the veteran's expression of intent to withdraw his 
appeal on the issues of entitlement to service connection for 
disabilities associated with asbestos exposure and a 
disability claimed as Gulf War exposure, to include as due to 
undiagnosed illness, and the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability, further discussion of the impact of the VCAA on 
those claims is not necessary.

With regard to the claim for service connection for decreased 
visual acuity, by a January 2004 letter, prior to the RO's 
initial adjudication of this claim in January 2005, the 
veteran was informed of the evidence and information 
necessary to substantiate her claim for service connection, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on his behalf.  
Furthermore, the January 2004 letter (at page 2) also 
specifically advised the veteran to submit any pertinent 
medical evidence in her possession.  Furthermore, in a March 
2006 letter, she was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  She was given ample time to respond 
and supplement the record.  The claim was then readjudicated.  
See May 2006 Supplemental Statement of the Case (SSOC).  The 
veteran is not prejudiced in this decision by any technical 
notice timing or content defect that may have occurred along 
the way, nor has it been so alleged.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
pertinent evidence constructively of record has been secured.  
The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
decreased visual acuity.  It is clear from the record that 
the veteran currently requires the use of corrective lenses, 
and this fact is not in controversy in this case.  As 
discussed below, the veteran's decreased visual acuity has 
been repeatedly diagnosed as refractive error; this is well 
documented in the medical evidence of record, and there is no 
evidence which contradicts this diagnosis.  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are developmental defects and not disease 
or injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  There is no evidence of pertinent injury or 
disease in service to otherwise cause decrease in visual 
acuity.  The Board accepts that the veteran currently has 
diminished visual acuity, but there is no true indication 
that this is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  VA's 
duties to notify and assist are met.

II.  Dismissals

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case.  38 U.S.C.A. § 
7105(d).

In this case, during the June 2007 hearing before the Board, 
the veteran and her representative expressly withdrew the 
appeals of the claims of entitlement to service connection 
for an undiagnosed illness as due to Gulf War exposure and 
disabilities associated with asbestos exposure, and the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeals on 
these matters and the issues are dismissed.  38 U.S.C.A. § 
7105(d).

III.  Service Connection for Decreased Visual Acuity

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.

The Court has consistently held that, under the law cited 
above, '[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.'  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that 'a veteran seeking 
disability benefits must establish ... the existence of a 
disability [and] a connection between the veteran's service 
and the disability.'  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  It is clear that '[t]he regulations 
regarding service connection do not require that a veteran 
must establish service connection through medical records 
alone.'  Triplette v. Principi, 4 Vet. App. 45, 49 (1993), 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It 
is equally clear, however, that the resolution of issues 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ('a layperson is generally not capable of 
opining on matters requiring medical knowledge'), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

(The Board acknowledges that the veteran's June 2007 hearing 
testimony presented contentions regarding a pathology causing 
lumps in her eyelids.  As discussed above, these described 
symptoms correspond to the diagnosed pathology of 
'blepharitis' affecting the veteran's eyelids; no symptoms, 
contentions, or evidence regarding blepharitis were presented 
to the RO or considered by the RO in the development and 
adjudication of this claim involving decreased visual acuity.  
The Board has referred the veteran's claim involving 
blepharitis to the RO for appropriate action, but the issue 
on appeal at this time is limited to the veteran's original 
claim of entitlement to service connection for "decreased 
visual acuity.")

With regard to the claim for entitlement to service 
connection for decreased visual acuity, the Board notes that 
the veteran has been expressly diagnosed with refractive 
error.  In the present case, there is no medical evidence of 
disease or injury to the veteran's eyes during service.  The 
veteran's July 1988 service entrance examination reflects 
that the veteran's visual acuity was evaluated as 20/400 
bilaterally at that time, corrected to 20/25 in the right eye 
and 20/30 in the left eye; it was noted that the veteran had 
required the use of eyeglasses since age 12.  VA treatment 
records note that in March 2003, when the veteran sought 
replacement of her eyeglasses, the associated diagnosis was 
"refractive error."  The same diagnosis was rendered during 
a November 2002 VA eye examination.  No other pathology has 
been diagnosed in the medical records in association with the 
veteran's decreased visual acuity.  

The medical evidence does not present a suggestion of an eye 
pathology affecting visual acuity other than the diagnosed 
refractive error, and the veteran has not contended that her 
visual acuity is diminished by a pathology other than 
refractive error.  Service connection for refractive error of 
the eyes cannot be granted because this is one of the 
specific conditions for which service connection is barred by 
regulation, as it is not considered a disability for VA 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Refractive error 
is not considered a disability without evidence of 
superimposed disease or injury during service.  While service 
medical records reveal that the veteran sought corrective eye 
wear during military service, there is no indication of any 
superimposed disease or injury to the eyes during her active 
service.

There is no evidence of any disability other than refractive 
error causing the veteran's defective vision.

The preponderance of the evidence is against this claim.  
Accordingly, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

The appeal of the issue of entitlement to service connection 
for an undiagnosed illness as due to Gulf War exposure is 
dismissed. 

The appeal of the issue of entitlement to service connection 
for disabilities associated with asbestos exposure is 
dismissed.

The appeal of the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability is 
dismissed.

Service connection for decreased visual acuity is denied.  


REMAND

As to the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disease of the hands and feet, to 
include a skin disease manifested by blisters, existing law 
and regulations mandate a return of this file to the RO for 
due process considerations.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court essentially stated that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Review of the claims file reveals that notice in this regard 
to date is incomplete. 

Moreover, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to her claim.  During the June 2007 hearing, the 
veteran testified that she continues ongoing regular 
treatment for her skin disease at the Washington, DC VA 
Medical Center, including the day prior to the hearing.  All 
outstanding VA treatment records must be added to the claims 
folder.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With regard to the issue of service connection for a disease 
of the uterus, the veteran testified that her disability 
involved "tumors" which were found in association with 
treatment of symptoms involving "constant bleeding."  The 
veteran explained that "they diagnosed that constant 
bleeding as fibroid tumors, tumors, endometriosis, all of the 
above."

The evidence of record does not provide a great deal of 
information specifically about the veteran's December 2001 
endometrial biopsy; however, it is clear from the record that 
the biopsy was performed in connection with evaluation of the 
veteran's well documented symptoms of irregular vaginal 
bleeding.  Significantly, the Board observes that potentially 
pertinent symptoms and diagnoses are documented in the record 
both during the veteran's active duty service and following 
the veteran's service.  In particular, the Board observes 
that the veteran was noted to have a history of "myoma" in 
a December 1996 service medical record.  A history of 
problems with unusual bleeding was noted in a February 1998 
report, and a March 1998 record from Walter Reed Medical 
Center shows a medical impression of "Enlarged fibroid 
uterus with exophytic fibroid extending from the posterior 
aspect of the uterine fundus."  An April 1998 service 
medical record shows "multiple fibroids" and indicates that 
an endometrial biopsy was considered at that time (but 
deferred as the veteran was attempting conception).  
Menorrhagia was noted in May 1998, and myoma (fibroids) 
continued to be documented throughout the remaining period of 
active service, including in March 1999 and March 2000.

The Board believes that the evidence of potentially pertinent 
in-service symptoms and diagnoses, coupled with the evidence 
of the same symptoms and diagnoses following service, raises 
questions of a medical nature which are essential to 
developing the veteran's claim.  The Board notes that in June 
2002 the veteran was diagnosed with "uterine fibroids with 
associated menorrhagia" during a VA evaluation, and several 
subsequent VA records document continuing treatment and 
evaluation of this pathology.  In the Board's view, the 
veteran has presented evidence of current disability and 
potentially pertinent symptomatology and diagnoses during 
service.  A VA medical examination with an etiology opinion 
is warranted to develop the record with regard to the 
etiology of any current uterine diagnosis and whether it was 
caused or permanently aggravated during the veteran's 
service.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim to reopen a 
claim for service connection for a skin 
disease of the hands and feet, to include 
a skin disease manifested by blisters, 
the RO should issue a letter which 
includes notification of the evidence of 
record, notification of the information 
that is necessary to establish service 
connection for a skin disease of the 
hands and feet, to include a skin disease 
manifested by blisters, and notice 
regarding the evidence and information 
necessary to reopen the claim.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain copies of all 
outstanding, relevant VA treatment 
records from the Washington, DC VA 
Medical Center.

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so advise her and her 
representative and ask them to submit the 
outstanding evidence.

3.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a 
gynecological examination.  It is 
imperative that the claims folders be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should thereafter provide 
responses to the following: 

a)  Please clearly identify all current 
chronic acquired uterine diseases.

b) Is it at least as likely as not (i.e., 
is there a 50/50 chance or greater) that 
any current chronic uterine disease was 
caused or permanently aggravated during 
military service?  In providing this 
answer, please discuss the medical 
rationale for the conclusions drawn and 
cite any pertinent evidence considered in 
the veteran's recorded medical history.

4.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issues on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


